Citation Nr: 1512974	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-15 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a left knee condition. 

3. Entitlement to service connection for a right knee condition, to include as secondary to a service-connected left ankle condition.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to July 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).  The Veteran testified at a Board videoconference hearing in October 2014.  This transcript has been associated with the electronic claims file.

At the October 2014 hearing, the issue of entitlement to a rating higher than 10 percent for a left ankle condition was discussed as if it were on appeal.  While the Veteran was granted service connection for this left ankle condition in the September 2011 decision on appeal, she did not file a timely Notice of Disagreement regarding this issue.  The Veteran did file a claim for a higher rating for her left ankle condition in September 2013 and was denied via a July 2014 rating decision.  To date, she has not filed a Notice of Disagreement with this decision.  Thus, this claim is not before the Board at the present time.  If the Veteran so chooses, she may appeal this latest decision up until August 2015, at which point it becomes final.   

The issues of entitlement to service connection for a cyst, entitlement to service connection for endometriosis, entitlement to service connection for a removed ovary, and entitlement to a temporary total disability rating for convalescence have been raised by the record in a December 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a right knee condition, to include as secondary to a left ankle condition, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The evidence is in a state of equipoise as to whether the Veteran's current hypertension incepted while she was on active duty.  

2. She does not have a current left knee disability.  


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014)

2. The criteria for service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As a preliminary matter, the Board notes it is granting the Veteran's claim for service connection for hypertension.  Therefore, any deficiency in its duties to notify and assist regarding this issue is deemed non-prejudicial.  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  In this case, a pre-adjudication VCAA notice letter was sent to the Veteran in December 2010 prior to adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This letter informed her of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence. The Veteran has not alleged that any error in notice exists. Thus, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting her in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file all identified relevant VA and private treatment records.  

The record does contain many of the Veteran's service treatment records (STRs).  Regardless, an April 2011 Formal Finding on the Unavailability of STRs was generated by the RO.  Thus, while it appears that STRs are in the file, it is not clear if this is a complete record.  When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing STRs.  Cromer, 1 Vet. App. at 217-18 (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown.).  The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996); Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  Thus, any missing records concerning the Veteran's military service, while indeed unfortunate, do not, alone, obviate the need for her to still have evidence supporting her claim by not only establishing she has the claimed disability but also by suggesting a relationship or correlation between the claimed disability and a relevant event, injury or disease during his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993).

The duty to assist also includes providing a claimant with a VA examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  To date, the Veteran was not provided a VA examination for her left knee.  However, there is no competent evidence of a current disability.  While the Veteran has complained of left knee pain and instability, including at her October 2014 hearing, there are no private or VA treatment records containing complaints of left knee pain or other symptoms, much less a diagnosis of a condition.  Without such evidence, the Veteran has not satisfied the "low" threshold set forth in McLendon and VA was not obligated in providing her with an examination.  

Accordingly, the Board finds that VA's duty to assist with regards to her claim for service connection for a left knee disability has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

II. Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases like hypertension are considered chronic (permanent), per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Additionally, service connection for the chronic conditions listed in 3.309(a), such as hypertension, is available based on continuity of symptomatology.  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Hypertension

There is no question that the Veteran has a current diagnosis of hypertension.  This is documented throughout her VA treatment records.  It is not clear when the diagnosis was initially made, however there does exist a November 2009 private record noting that the Veteran had the condition at that time.  

At the Veteran's October 2014 hearing, she testified that while she had generally suffered from low blood pressure in her lifetime, she was treated for high blood pressure during the latter part of her active duty service in December 2006.  She stated this was the first instance of this problem that has plagued her since that time.  

Review of the STRs reveals that the Veteran was actually treated for elevated blood pressure in March 1999.  Additionally, in her June 2007 Report of Medical History submitted with her retirement examination, the Veteran stated that she was diagnosed with "acute hypertension" at her last physical, so quite possibly in December 2006 as she testified at her hearing.  Her June 2007 retirement examination does not contain a hypertension diagnosis.  

The Board finds the Veteran's reports that she has been treated for high blood pressure and hypertension since her reported December 2006 diagnosis of acute hypertension competent and credible.  As such, the evidence is in equipoise as to whether her current hypertension incepted during active duty service.  Resolving all doubt in the Veteran's favor, the criteria for service connection for hypertension based on a continuity of symptomatology since service have been met. 

Left Knee Disability

The Veteran has variously described feeling pain and instability in her left knee.  She stated this much at her October 2014 hearing.  However, the Veteran has not provided evidence that she has a current left knee condition-none of her post-service private or VA treatment records contain any diagnoses, complaints, or treatment concerning the left knee.  Additionally, her STRs are absent for any treatment for a left knee condition. 

Pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran is not shown to have the medical expertise required to competently diagnose herself with a chronic disability.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

As the Veteran has not submitted any evidence of a current left knee disability, the preponderance of the evidence is against this claim and it must be denied.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to service connection for hypertension is granted.  

Entitlement to service connection for a left knee disability is denied. 


REMAND

The Veteran underwent a VA joints examination in March 2011 to assess her right knee and to provide an etiology opinion regarding any condition found.  The examiner diagnosed a normal right knee and ultimately concluded that because the Veteran had a normal right knee, any right knee condition on active duty service was acute and transitory.  

However the examiner's report did show that the Veteran had "mild spurring" in her right knee confirmed by x-ray.  The examiner ignored this condition when rendering his opinion.  As such, the examination is inadequate and the Veteran should be afforded a new one upon remand.  

Additionally, the Veteran has indicated it is her belief that her service-connected left ankle condition as either caused or aggravated her right knee condition.  Therefore, the new examiner should also provide an opinion on this alternative theory of secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and add them to the electronic claims file. 

2. Then, schedule the Veteran for a VA examination for her right knee.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any required testing should be accomplished. 

The examiner is requested to provide a diagnosis of any current right knee disability found, including spurring.  The examiner should also indicate whether the Veteran has ever suffered a torn meniscus and whether she has any current residuals as a result.  

For any right knee disabilities found, the examiner should then provide an opinion as to the following:

a) Whether it is at least likely as not (50 percent or greater probability) that any right knee disability had its clinical onset during the Veteran's period of active service from or is related to any in-service disease, event, or injury during that period of service.  In rendering this opinion, consideration must be given to August 2001, April 2003,  and August 2003 STRs documented right knee pain.

b) Alternatively, whether it is at least likely as not (50 percent or greater probability) that any right knee disability was either caused or aggravated beyond normal progression by the Veteran's service-connected left ankle condition.  

In providing these opinions, the examiner should consider the Veteran's own statements about her experiences regarding her claimed right knee condition.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered. 

4. Finally, readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and her representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


